SOBELOFF and J. SPENCER BELL, Circuit Judges
(concurring separately).
The neighborhood school concept is' a legitimate one, and insofar as zone boundaries are drawn without racial discrimination along natural geographical lines we agree that they may be accepted as valid. We are conscious, however, that the size and location of a school building may determine the character of the neighborhood it serves. In applying the neighborhood school concept, the School Board, therefore, must keep in mind its paramount duty to afford equal educational opportunity to all children without discrimination; otherwise school building plans may be employed to perpetuate and promote segregation.
We also note the reservation contained in the opinion of the court in respect to the possible misuse of the transfer plan, and assume that the District Court will be alert to prevent abuses. With these considerations in mind and subject to the views expressed more fully in our separate opinion in the Richmond case decided this day, we concur in the judgment of the court.